[UNPUBLISHED]
PER CURIAM.
Clay Wallace appeals the district court’s1 adverse grant of summary judgment in his civil rights action. Having considered Wallace’s arguments for reversal and conducted de novo review, see Hartsfield v. Nichols, 511 F.3d 826, 829 (8th Cir.2008), we find no reason to overturn the district court’s well-reasoned opinion. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Frederick R. Buckles, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).